Citation Nr: 0727319	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  He also had National Guard service from March 
1976 to September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2003, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.   

The veteran requested a videoconference hearing before a 
member of the Board.  The hearing was scheduled for May 2007; 
but the veteran failed to report for the hearing.

The Board notes that the veteran also appealed the issue of 
entitlement to a compensable rating for tinnitus.  The RO 
issued a March 2004 rating decision in which it granted a 
rating of 10 percent, effective July 13, 2001 (the date of 
receipt of the claim).  The 10 percent rating is the maximum 
rating under the rating criteria.  As such, the decision 
constitutes a full grant of the appeal; and the issue is no 
longer in appellate status or before the Board.   


FINDINGS OF FACT

1.  The veteran's hearing acuity is Level I in the right ear 
and Level II in the left ear.   

2.  Any arthritis is not causally related to the veteran's 
active duty service, active duty for training, or inactive 
duty training.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 6100 (2006).

2.  Arthritis was not incurred in or aggravated by the 
veteran's service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in July 2001.  In November 2001, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the November 2001 VCAA notice 
preceded the July 2002 RO rating decision, there is no defect 
with respect to the timing of the VCAA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
November 2001 in which it advised the appellant of what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Moreover, the 
RO sent the veteran a March 2006 correspondence that fully 
complied with Dingess/Hartman.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has obtained 
the veteran's service medical records from his service in the 
U.S. Marine Corps; however, despite repeated attempts, the RO 
has been unable to retrieve some of the service medical 
records from his service in the Army National Guard.  The 
Board is aware that in such a situation it has a heightened 
duty to assist a claimant in developing his claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this veteran's claim is undertaken 
with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's service medical records or alternate records.  The 
RO received notification in November 2001 from the Oregon 
National Guard that it could not furnish additional service 
medical records.  The RO informed the veteran of the 
unavailability of the records; and the veteran sent copies of 
the records that he had in his possession.  They were 
incorporated with the claims file.  In June 2004, the RO 
contacted a representative from the Oregon Military 
Department Headquarters in Salem and inquired about the 
process of obtaining additional records.  The representative 
stated that all records are forwarded to the VARO.  The RO 
noted that the only records that were available were from 
Salem; and that St. Louis reported that they had no records.  
The RO once again informed the veteran regarding the 
unavailability of the records.  In May 2006, the RO sent a VA 
Form 21-3101 to APRC.  Once again, a negative response was 
received in May 2006.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that the RO provided 
audiologic examinations in March 2002 and July 2006.  In 
regards to the veteran's service connection claim for 
arthritis, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of arthritis 
for years after service; a diagnosis of arthritis that was 
limited to one finger; only a single treatment record for 
knee pain (also dated years after service); and subsequent 
examinations that all yielded normal findings; there is no 
duty to provide an examination or opinion with regard to 
service connection claim on appeal.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Increased Rating For Hearing Loss

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.



The relevant evidence includes reports of two VA audiological 
examinations dated 
March 2002 and July 2006.  Pure thresholds levels at 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz and speech 
recognition scores were measured as follows:
	
			Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
March 2002		  5  15  35  45   25      98		40  15  40  
40   34    100
July 2006    		25  25  50  55   39      92		45  25  
55  65   48      88

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's March 2002 audiological examination; the 
results yield a numerical designation of I for the right ear 
and a numerical designation of I for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's July 2006 audiological examination; the 
results yield a numerical designation of I for the right ear 
and a numerical designation of II for the left ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

Accordingly, the Board can only conclude that the veteran's 
bilateral hearing loss was properly assigned a noncompensable 
evaluation under Diagnostic Code 6100.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service Connection For Arthritis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

The veteran stated in his February 2003 notice of 
disagreement, that while he was in the Marine Corps, he 
underwent training that put strain on his elbows and knees.  
He stated that "during that time of about 27 mo.  I ran into 
doorways, hatches, walls doing all the security drill of 
running [throughout] the hallway, and after that I was in the 
National Guard for 22 year doing the same thing, knees, 
elbow, hand, low craw est."  

In his April 2004 VA Form 9, the veteran reported that he was 
hurt in the National Guard at Annual Training in 1985.  He 
said that he and another Guard member were hauling heavy 
equipment on a lowboy.  The veteran was walking on the track 
when he slipped and hit his knees on the edge of the trailer.  
The veteran was hurt so bad that he was put on light duty 
(consisting of driving the commanding officer).  He said that 
a few years later, he went to the doctor because it was hard 
to kneel down.  He thought he had a chip of bone under his 
kneecap.  He sought medical treatment and was told he had 
arthritis.  

The veteran also submitted lay statements from two members of 
the Army National Guard that witnessed the accident; and a 
lay statement from his wife in which she recalled a phone 
call in which the veteran told her about the accident.

The veteran's service medical records from the Marine Corps 
show no findings attributed to arthritis.  A December 1973 
separation examination yielded normal findings.  

Subsequent medical evidence reveals that the veteran sought 
medical treatment in July 1980.  He reported that he was 
involved in a serious motorcycle accident in June 1975.  
Injuries included his low back; he was hospitalized for four 
days.  

The veteran also sought treatment in December 1980 for 
injuries incurred as a result of an industrial accident.  He 
was lifting heavy appliances and felt a twinge in his lower 
abdomen.  He was diagnosed with an acute muscular strain of 
the left lower quadrant of the abdomen.  

The veteran sought treatment in November 1981 for a back ache 
in the right lumbar area.  He stated that it bothered him 
over the weekend but that he was better at the time of the 
examination.  The examiner thought he may have had some scar 
tissue relating to secondary muscle spasm.  

The veteran was treated in June 1986 for pain in his right 
elbow.  He was assessed with tennis elbow and was prescribed 
Naprosyn and given instructions to follow up as required.  
  
The veteran sought treatment in April 1988 for an industrial 
accident in which he dropped a piece of railroad iron on his 
left toe.  He was diagnosed with a fracture of the proximal 
phalanx.  
   
The veteran sought treatment from Dr. T.F.M. in October 1988 
after having slipped while stripping floors at the Army 
National Guard two days earlier.  He was diagnosed with an 
avulsion-type fracture, proximal head of mid-phalanges of the 
left 5th digit.  He had the digit splinted to the 4th 
phalange.    

In May 1989 the veteran sought treatment for black out 
spells.  Once again, it was noted that his past medical 
history included a motorcycle accident in 1974 in which he 
sustained a chipped fracture of the lumbar vertebrae.  He was 
diagnosed with low back pain; normal on exam today with 
negative straight leg raising and no tenderness over the 
lower lumbar region.  

In July 1992, the veteran sought treatment for left knee 
pain.  It occurred after working on maintenance and being on 
his knees.  He wondered if he had any calcifications in it.  
Upon examination, the knee was not swollen.  He had full 
range of motion.  There was no crepitus.  X-rays looked 
entirely normal.  Dr. C.K.H. diagnosed him with a knee 
strain.  

The veteran underwent a physical examination with Dr. T.F.M. 
in October 1995.  The veteran reported that he was in "good 
health" and "has no real concerns except for a feeling like 
the skin over the right eye gets in the way of visual 
fields."  The physical examination yielded normal findings.   

The veteran also underwent an April 1996 periodic examination 
in the National Guard.  It yielded normal findings. 
 
In February 1997, the veteran sought treatment for back pain.  
He reported no history of trauma and stated that he has not 
had back pains in the past (although the Board notes that 
this is inconsistent with the July 1980 and May 1989 reports 
that indicate that he suffered a chipped fracture of the 
lumbar vertebrae in conjunction with a motorcycle accident).  
Upon examination, he had pain when he forward flexed to about 
80 degrees.  There was normal extension and lateral rotation.  
There was no tenderness over the spinous processes.  There 
was mild tenderness in the lower lumbar region of the right 
paraspinous muscles.  He was diagnosed with a lumbar sprain 
with no clear history of trauma.  

The veteran sought treatment in July 1997 for a lower 
thoracic back ache that began the day after he washed his 
truck.  He did not remember any specific trauma.  He was 
diagnosed with a mild upper lumbar and lower thoracic achy 
discomfort, presumed from a muscle pull although the findings 
are not impressive.  

In July 1999, the veteran sought treatment for pain of one 
week's duration in the right middle digit of his right hand.  
He conjectured that it might be due to the way he wipes scuff 
marks off the floor in his job as a maintenance worker.  He 
noted no history of trauma.  X-rays showed some degenerative 
changes; and he was diagnosed with osteoarthritis of the 
right third digit.  He was put on ibuprofen; advised to rest 
and apply ice; and to not use his finger as a tool for 
scraping off scuff marks.  He was to contact Dr. T.F.M. if he 
was not doing better in the next several weeks.  

The veteran underwent a physical examination in November 
2000.  He stated that he was in good health with the 
exception of some sexual dysfunction over the last year.  A 
review of the musculoskeletal system showed no arthralgias, 
joint pain, swelling, or tenderness.  Examination of the 
extremities showed no cyanosis, clubbing, or edema.  Deep 
tendon reflexes were 2+ and equal with normal motor, sensory, 
and cerebellar exam.  Dr. T.F.M. noted that it was a normal 
physical examination.    

The veteran's service connection claim is for arthritis.  
Although he didn't originally specify the part of his body 
affected by the arthritis, it appears from the veteran's 
notice of disagreement and substantive appeal (VA Form 9) 
that he is referring to arthritis in his knees due to a 1985 
injury.  Nonetheless, the Board has summarized all of the 
post service medical evidence while searching for any 
diagnosis of arthritis that might be able to be service 
connected.  

The only diagnosis of arthritis is dated July 1999.  The 
diagnosis was of osteoarthritis of the right third digit of 
his hand.  The veteran believed it may have been due to 
wiping scuff marks off the floor at his job.  The Board notes 
that there is no indication that the osteoarthritis is 
service related.  The diagnosis occurred three years after 
the veteran's service in the National Guard (and 26 years 
after his service in the Marines).  There is no mention of 
the 1985 injury cited by the veteran in his notice of 
disagreement or substantive appeal.  He was advised to 
contact Dr. T.F.M. if he was not doing better within a few 
weeks; yet there is no indication of any further treatment.  
To the contrary, the veteran underwent a physical examination 
in November 2000 and failed to mention the disability.  
Instead, he stated that he was in good health.  The physical 
examination was normal.  

The Board notes that the veteran has had several complaints 
of back pain.  However, the veteran could not recall any 
specific trauma, even though the Board notes that it is 
inconsistent with the July 1980 and May 1989 medical reports 
which document a motorcycle accident occurring in 1974 or 
1975 that resulted in a chipped fracture of the lumbar 
vertebrae.  In any case, none of the treatment reports 
mention the veteran's 1985 injury; they did not appear to be 
related to a chronic condition (as evidence by his November 
2000 physical examination); and they did not yield a 
diagnosis of arthritis.  

Finally, the veteran and his spouse specifically refer to a 
knee injury that occurred in 1985.  The Board notes that the 
only medical evidence of a knee injury is dated July 1992.  
Upon examination, the knee was not swollen.  He had full 
range of motion.  There was no crepitus.  X-rays looked 
entirely normal.   The veteran was diagnosed with a knee 
strain.  The Board notes that the 1985 injury was never 
mentioned; the examination of the knee yielded normal 
findings; and there was no evidence of arthritis.  There are 
no further complaints of any knee disability; including at 
three subsequent examinations dated October 1995, April 1996, 
and November 2000 (all of which yielded normal findings).       

The Board finds that the only diagnosis of arthritis is an 
October 1988 medical report in regards to the veteran's right 
third digit of his hand.  There was no mention at the time of 
a 1985 in service injury.  Consequently there is no medical 
nexus between the veteran's osteoarthritis and service.  
Furthermore, the disability does not appear to have been a 
chronic condition inasmuch as he underwent numerous 
subsequent medical examinations, all of which yielded normal 
findings.  

The Board acknowledges the veteran's statements and 
supporting statements from others to the effect that the 
veteran sustained an injury in 1985.  However, assuming for 
the sake of argument that the veteran did suffer the claimed 
1985 injury, the preponderance of the evidence is against a 
finding that the injury resulted in any chronic disability, 
to include arthritis.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for arthritis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


